The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Status of Claims
3. 	This action is in response to Applicant’s Request for Reconsideration dated 04/13/2021.
4.	Claims 1-11 are currently pending.
5.	Claims 1-2, 5-6, and 9 have been amended.
6.	Claims 10-11 have been added.

Claim Rejections - 35 USC § 103
7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okayama (US 2007/0283891) in view of Nagaiwa et al (US 2002/0029745).
Regarding claim 1:
	Okayama teaches a placing table (table, 1) [fig 1 & 0030], comprising: an edge ring (focus ring, 5) disposed to surround a substrate (wafer, W) [fig 1 & 0032]; an electrostatic chuck (ceramic plate, 2, has the function of an electrostatic chuck) having a first placing surface (disc-shaped upper plate part, 21a) on which the substrate (wafer, W), a second placing surface (disc-shaped lower plate part, 21b) on which the edge ring (focus ring, 5) is placed, and an attracting electrode (electrode, 22) placed at a position facing (see fig 1) the edge ring (5) [fig 1 & 0032].
	Okayama does not specifically teach an elastic member placed at a position lower than the first placing surface within a gap between an inner circumferential surface of the edge ring and a side surface of the electrostatic chuck between the first placing surface and the second placing surface. 
	Nagaiwa teaches an elastic member (filler, 35A) placed at a position lower than the first placing surface (see fig 6) within a gap between an inner circumferential surface 
	Okayama and Nagaiwa are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the placing table of Okayama with an elastic member within a gap between an inner circumferential surface of the edge ring and a side surface of the placing table, as in Nagaiwa, to prevent plasma from entering the gap [Nagaiwa – 0084].
Regarding claim 2:
	Modified Okayama teaches the elastic member (filler, 35A) is of a sheet shape or a film shape (may be formed in advance into a ring-like shape that fills the gap) [Nagaiwa – fig 6 & 0084]. 
Regarding claims 3 and 7:
	Modified Okayama teaches the elastic member (filler, 35A) is made of a resin (appropriate synthetic resin) [Nagaiwa – fig 6 & 0084]. 
Regarding claims 4 and 8:
	Modified Okayama teaches the elastic member (filler, 35A) is made of a material having plasma resistance (appropriate synthetic resin) [Nagaiwa – fig 6 & 0084]. 
Regarding claims 5 and 9:
	Modified Okayama teaches the elastic member (filler, 35A) is a single elastic member arranged in a circumferential direction (may be formed in advance into a ring-like shape that fills the gap) [Nagaiwa – fig 6 & 0084]. 
Regarding claim 6:
	Okayama teaches a substrate processing apparatus (plasma-processing unit, 6) having a placing table (table, 1) [fig 1, 4 & 0027, 0030], wherein the placing table (table, 1) comprises: an edge ring (focus ring, 5) disposed to surround a substrate (wafer, W) [fig 1 & 0032]; an electrostatic chuck (ceramic plate, 2, has the function of an electrostatic chuck) having a first placing surface (disc-shaped upper plate part, 21a) on which the substrate (wafer, W) is placed, a second placing surface (disc-shaped lower plate part, 21b) on which the edge ring (focus ring, 5) is placed, and an attracting electrode (electrode, 22) placed at a position facing (see fig 1) the edge ring (5) [fig 1 & 0032].
	Okayama does not specifically teach an elastic member placed at a position lower than the first placing surface within a gap between an inner circumferential surface of the edge ring and a side surface of the electrostatic chuck between the first placing surface and the second placing surface. 
	Nagaiwa teaches an elastic member (filler, 35A) placed at a position lower than the first placing surface (see fig 6) within a gap between an inner circumferential surface of the edge ring and a side surface of the electrostatic chuck (gap between inner surface of 32 and 31) between the first placing surface (31a) and the second placing surface (31b) [fig 6 & 0084].
	Okayama and Nagaiwa are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the placing table of Okayama with an elastic member within a gap between an inner circumferential surface of the edge ring and a side 
Regarding claims 10-11:
	Modified Okayama teaches the elastic member (filler, 35A) is placed lower than a bottom surface of a step portion of the edge ring (bottom portion of 35A is lower than 32A) [Nagaiwa – fig 6 & 0084]. 

Response to Arguments
10.	Applicant’s arguments, see Remarks, filed 04/13/2021, with respect to the drawing objections have been fully considered and are persuasive.  The drawing objections have been withdrawn in view of the amendments to claims 2, 5, and 9.
11.	Applicant's arguments, see Remarks, filed 04/13/2021, with respect to the rejection of claim(s) 1-9 under 35 USC 103 have been fully considered but they are not persuasive. 
Applicant argues that Okayama and Nagaiwa fail to disclose “an attracting electrode placed at a position facing the edge ring” as recited in claims 1 and 6. 
In response, it is noted that Okayama certainly teaches this limitation in fig 1 (see location of 22). It is unclear why applicant looked exclusively to fig. 5 of Okayama when figure 1 of Okayama was the sole figure cited in the last Office Action and clearly teaches this limitation. Moreover, it is unclear why the claims were amended in such a fashion. Providing a chuck electrode below a focus ring is extremely common and the instant applicant has probably been doing so for more than 50 years.

In response, it is noted that applicant’s arguments are not commensurate in scope with the claims. The bottom portion of 35A is placed lower than the bottom surface of the stepped portion of the focus ring (see fig 6). The claims do NOT recite “a top surface of the elastic member is placed lower than a bottom surface of a step portion of the edge ring”. Moreover, Nishimoto (cited in the last office action) teaches this feature [fig 6B].

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nishimoto et al (US 2005/0042881) and Hatamura et al (US 2007/0000614) teach an elastic member placed at a position lower than the first placing surface [fig 6A and 6, respectively].
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081.  The examiner can normally be reached on Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Kendall/Primary Examiner, Art Unit 1718